91.	The thirtieth session of the General Assembly is taking place when the curtain has just come down on important events which make our era stand out, and which are a constant reminder that what mankind needs the most is freedom and justice.
92.	The 30-year heroic struggle of the Vietnamese people and the sacrifices made by the Cambodian people testify to the fact that force, no matter how powerful or fierce, cannot bend the will of a people determined fully to enjoy its prerogatives.
93.	The Government and the people of Niger, through me, warmly welcome the recent victory of those courageous peoples over foreign oppression. May their example be an inspiration to the freedom fighters of the world, committed to the struggle to liberate their lands and their peoples from colonialism and international imperialism. Much hard sacrifice will be
required for years to come but nothing will stop them from achieving their noble objective.
94.	The devotion of the people of the world to freedom was also shown in the struggle of the African people against Portuguese domination. The victory of that struggle may be seen in the defeat of Portuguese colonialism and the independence of certain territories. Last year Guinea-Bissau became independent; this year Cape Verde, Mozambique, and Sao Tome and Principe became independent. That independence was crowned this year at our current session by their unanimous welcome into our Organization.
95.	I am pleased to extend the sincere congratulations of the people of Niger to those countries. Throughout their struggle we have always stood by them in their suffering and their sacrifices. Accordingly we are justly proud of their victory. We welcome the membership of those States in our Organization as much as we deplore the absence of the Democratic Republic of Viet Nam and the Republic of South Viet Nam. Dare we hope that the United States will reconsider its position on that problem in the near future?
96.	Another combat, which has also been a combat for liberation, has been the efforts of the countries of the third world to establish a more just and equitable new economic order.
97.	That is a great victory for the third world, but it is no less a victory for the developed countries. It justifies optimism regarding the future because the trail has only just now been blazed towards genuine detente, which we view as an indivisible whole. However, the industrialized countries must not rest content with making promises, they must do their utmost to see to it that those promises are carried out. The countries of the third world must become better organized and they must stand together increasingly, for they are primarily responsible for the well being of their people. I am pleased to announce here that Niger is prepared to work for genuine co-operation with all countries of the world, and in particular with the countries of the third world, convinced, as we are, that as long as the peoples of the world have diverging aspirations, co-operation will inevitably remain an area in which the strong endeavor to bring pressure to bear on the weak. Countries of the third world must then unite even in poverty, for as we have seen unity and poverty can also be a force to which the world at large must pay heed if it is to survive.
98.	We wish now to pay a just tribute to the leaders of the People's Democratic Republic of Algeria, who took the initiative in proposing two special sessions of the General Assembly on the problems of development. With their faith and determination they have as worthy representatives of the third world convinced the world that there is an overriding need to reform the old economic order established and maintained by imperialism. The entire third world is grateful to them.
99.	Notwithstanding these many achievements that I have just mentioned, there are a number of trouble spots in Africa where decolonization is not moving ahead as it should. I am referring to Angola, southern Africa, the so-called French coast of Somalia and the so-called Spanish Sahara.
100.	On the subject of Angola, much has been said about the plight of the Angolan people. For more than 14 years they waged effectively a relentless struggle against Portuguese colonialism, but now, on the threshold of their independence, they are killing each other. To my delegation what is happening in Angola is much more than a fratricidal struggle for power between the Movimento Popular de Libertagiao de Angola[MPLA], the Frente Nacional para a Liberta^o de Angola [FNLA] and the Uniao Nacional para a Independencia Tola I de Angola [UN IT A]. No sooner does a bright tomorrow seem about to dawn for this country, already ravaged by a colonial war and several centuries of harsh occupation, than from the outside springs up the problem of what the political color of Angola will be tomorrow. Some States have already gone to great lengths to foment and maintain disorder in the country. It was with some concern that we learnt of the unlimited arms supply policies being pursued by certain Powers towards some of the national liberation movements, and more recently we heard of the intrusion of South Africa's armed forces in part of the Angolan territory. Judging from what has been going on, we must say that there has been flagrant interference, and regardless of where the interference comes from we would say there must be an end to hegemony, an end to imperialism, an end to pressure of any kind, from whatever source. I would beg the leaders of the three liberation movements to realize that by their negative attitude they are running the risk of losing everything they have won, and of imperilling to some extent the future of their land and thus the complete liberation of Africa.
101.	The fact that there are still many Africans who are deprived of their right to self-determination and independence, and moreover victims of the discriminatory system of apartheid and racism is a source of serious concern to us. In southern Africa the peoples of Zimbabwe, Namibia and South Africa are still deprived of their fundamental rights and are victims of practices which our Organization has quite rightly called crimes against mankind. It is high time that the entire international community put an end to the continued bluster of Vorster and Smith. We cannot accept that a handful of adventurers, with the connivance of certain Powers which wish to safeguard their petty interests, continue to be allowed to keep millions of human beings in a state of abject subjugation. That is why my country supports the struggle of those peoples, under the leadership of the national liberation movements, and advocates the complete implementation of the Dar es Salaam Declaration on Southern Africa adopted by the Council of Ministers of the OAU at its ninth extraordinary session last April.
102.	In South Africa in particular, the plight of the black population cannot be a matter of indifference to my country. We will not go along with any compromise or dialog with the minority racist regime there
103.	Niger makes a solemn appeal to the major Powers to reconsider their stand regarding the South African regime. Our appeal is addressed especially to the three permanent members of the Security Council which in a period of less than 12 months, on two separate occasions and standing together, have vetoed sanctions against a State which, as the whole world realizes, has violated the Charter of our Organization. Regardless of the methods used to give extra time to that regime, which is at bay because of the collapse of the Portuguese colonial edifice, the victory of the forces of liberation is inevitable and the vice it is caught in is growing ever tighter.
104.	My delegation welcomes the fact that the international situation is marked by detente at the present time, but that detente is precarious and limited because a number of thorny problems remain to be solved by the international community as a whole if another period of cold war in international relations is to be avoided. First of all, my delegation believes that, to safeguard the atmosphere of peaceful coexistence at present prevailing in international relations, special attention must be given to the question of disarmament. My country is convinced that the question of disarmament is not a matter which should be dealt with solely by those who can unleash the apocalypse.
105.	The process of disarmament cannot be successful unless all States participate, for in the event of a conflict no State, great or small, will be spared. This is a particularly serious problem because, according to the statistics, more than $300,000 million are being spent each year on the arms race. At the risk of repeating what other delegations have already said, I would say that, if that amount of money were used to fight poverty in the world, the lives of millions of dispossessed men, women and children who are in the grip of sickness and hunger could be spared.
106.	The policy of deterrence the prime cause of the unbridled arms race is the surest way of giving the countries of the third world their own nuclear arsenals. We believe that, in order to avoid that danger and to prevent that waste of resources, there must be general and complete disarmament, which would more successfully prevent a possible confrontation that could only spell the doom of all mankind. That is why we firmly uphold the principle of holding a special session on disarmament which would be modeled on those devoted to raw materials and development. The resources which would be saved by disarmament should be devoted to the development of the least advanced countries.
107.	Turning to the Middle East, my delegation reaffirms its complete support for the struggle of Egypt and the other Arab States to recover their occupied territories and for the just cause of the Palestinian people. We are firmly convinced that a just and lasting settlement in that area of the world can be brought about only if the Palestinians are allowed fully to assert their national rights, in particular the right to return to their homeland and the right to self-determination as the black people are ignored and slighted return to their homeland and the right of self-determination.Any settlements which does not take account of that factor will be doomed to failure. Israel must display goodwill and not continue to deny the fact of the existence of Palestine, which, moreover, was recognized last year nearly everyone in the General Assembly. The OAU and the third world in general 
in the name of some theory of racial superiority South African regime must understand that it cannot for ever defy world public opinion. It must realize that it must eventually co-operate with the United Nations, first of all by returning the Territory of Namibia.
that factor will be doomed to failure. Israel must display goodwill and not continue to deny the fact of the existence of Palestine which, moreover, was recognized last year by nearly everyone in the Genera^ Assembly. The OAU and the third world in general have expressed their willingness for a just settlement to the dispute, thereby demonstrating political maturity and a realistic approach to problems threatening international peace and security. That is why Israel must make full use of the opportunity offered it. We have been much impressed by everything that Egypt has done to bring about peace. My country supports the actions of the Egyptian leaders, for we are convinced that they are by no means prejudicing the rights of the Palestinian people or the principle of the complete recovery of the occupied territories.
108.	Turning to the question of Cyprus, my delegation pays a tribute to our Secretary-General, who has made it possible for the two Cypriot communities to establish a frank and fruitful dialog. We earnestly hope that that dialog will be pursued under the auspices of our Organization and that the integrity and independence of Cyprus will be respected. Those conditions are a sine qua non for a return to peace on the island which, with our own country, share an aspiration for non-alignment.
109.	With regard to the Asian continent, after the victory of the Vietnamese and Cambodian peoples over international imperialism there is only one cloud on the horizon: the question of Korea. On that question my country has always advocated a balanced policy, which is indispensable for a peaceful settlement in the area. That is why we have maintained diplomatic relations with the two Koreas. Niger has always given its support to the dialog which began in 1972 between the two parties with a view to the peaceful reunification of the country. It is a matter for regret that no progress has been accomplished since that time in efforts to bring about national reconciliation, which is a fundamental stage to be reached before reunification. The Korean problem is essentially one for the Koreans to settle themselves and it is our earnest desire that it should be settled by peaceful means, without any form of interference.
110.	At the beginning of this statement I said that the deepest aspirations of the peoples of the world were basically freedom and justice. For the countries of the third world in general and for Niger in particular it goes without saying that justice must be given specific form in economic and social development, by concrete actions based on the desire to build a better world and not by pompous and ineffective actions.
111.	My country is one of the 25 poorest countries of the world. That is why for us more than anyone else economic development is a fundamental objective having the greatest priority. That is our essential concern, and the task to which my Government, under the direction of the Supreme Military Council, is devoting itself has no aim other than the well-being of the people of Niger. The terrible drought which we suffered for six consecutive years and which disrupted our already fragile economy has, understandably enough, forced us to take that path. Could we have done otherwise? A great deal has already been said about this long and terrible calamity, the harshest test which these young Sahelian States have had to face since their accession to national sovereignty and the effects of which continue to be felt. Hence, I shall confine myself here to mentioning the lessons we have learned from that tragedy and the efforts we have undertaken to meet any future events of this kind.
112.	After six years of severe trial, we have come to understand, among other things, the limits of and above all the constraints attached only too often, alas, to international assistance, assistance which, despite everything, was indispensable to Niger in the present state of affairs.
113.	But what we have learned in particular and this has become our deep conviction today is that it is absolutely necessary to rely on ourselves before reaching out for assistance. We firmly believe now that no assistance from abroad, however generous, can basically replace our own efforts.
114.	On the strength of that experience and with the unshakable determination to help our people rise above poverty, my Government and the Supreme Military Council have set as their objective the achievement of a vast Program of reconstruction encompassing all sectors of activity of our national life. As an example I shall refer only to the reconstitution of our livestock, the establishment of grain reserves and, finally, the "Green Sahelian" operation designed to stop the encroachment of the desert by means of a policy of reforestation carried out by the young people of our country, who have volunteered their services. We should like to take this opportunity to welcome the spontaneous participation of many young friendly countries.
115.	It goes without saying that the size of the task ahead requires first of all the mobilization of all the material and human resources of the country. The Supreme Military Council is well aware of that and has organized our young people in such a way as to make them conscious of our national realities so that they can participate effectively in our struggle for development.
116.	Similarly, my Government did not wait for International Women's Year to lay the bases for the participation of women in the task of construction that we have undertaken with such determination. Lieutenant Colonel Seyni Kountche, President of the Supreme Military Council and Head of State, recently confirmed that when he said:
"For us, the emancipation of the women of Niger means first of all their active and complete training, training which is itself a factor of progress, because that gives the women of Niger the possibility of playing an economic and social role that is more vigorous and freer."
117.	I have just referred to the immense task undertaken by my Government and also to our people's determination to devote all their efforts to it. Alas, however, we have learned to understand that all our efforts will be in vain until a new economic order based on justice and equity has been established.
118.	Niger, a land-locked country, more than 1,000 kilometres from the sea, with an area of more than 1 million square kilometers, is among those countries most adversely affected by present conditions. That is why we appeal once again to all the wealthy countries and to the most-favored third-world countries to support our efforts to rise above our present situation. When we say "support our efforts" we mean, for example, helping us to use our land to the best advantage, to improve our agricultural production, to diversify our crops, to exploit our natural
resources. Niger, which has great possibilities in those spheres, attaches much importance to that aspect of co-operation.
119.	In that respect, we are pleased at the successful outcome of the Brussels negotiations and the signature at Lome of a Convention recognizing a new type of relations between the developed countries and the countries of the third world. We have no hard and fast ideas about the type of relations that should exist between developed and developing countries, but we do feel that this is a step forward in the search for a solution to the problems of the developing countries.
120.	As was said quite recently by Lieutenant Colonel Seyni Kountche, President of the Supreme Military Council and Head of State:
"New Niger believes in co-operation this Niger which has just emerged from a nightmare of six years of relentless disaster that has enabled us to gauge so well the effectiveness and realities of international solidarity".
121.	At this time when the United Nations is celebrating its thirtieth anniversary, my Government wishes solemnly to reaffirm all its faith and confidence in the Organization. In our view, the United Nations is the principal instrument of international co-operation. The seventh special session, to which I have already referred, was a precise illustration of this interdependence of our countries and peoples, which have constantly been seeking the most adequate solutions to the problems facing the entire world.
122.	Whether it is a matter of the establishment of peace and security or the establishment of a new international economic order, we note that in the final analysis all these problems are related. That is why we sincerely believe that in this constant search for just solutions to the problems besetting our world today a task to which the Member States are devoting themselves everyone, large and small, has a great responsibility. For its part, Niger will spare no effort to defend and encourage respect for the Charter and the rights of States. We intend to work to ensure that international relations are based on the independence and equality of States.
123.	But, as must be recognized, the Charter of the United Nations, which is the corner-stone of our Organization, requires some revision now, after 30 years. It must be brought into line with today's realities. That is why we fully supported the resolution adopted by the General Assembly at its twenty-ninth session [resolution 3349 (XXIX)], creating the Ad Hoc Committee on the Charter of the United Nations instructed to present a report on this question.
124.	May the prosperity of our world be shared by all nations, the better to safeguard peace and security.
125.	Now, as I conclude my statement, I wish to extend to the President, on behalf of my delegation, our sincere congratulations on his election to preside over the thirtieth session. We believe that his distinguished qualities, which we have had occasion to admire elsewhere, guarantee the success of our session.



